Citation Nr: 9918941	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
condition secondary to service-connected above-the-knee 
amputation of the right leg.  

2.  Entitlement to service connection for a left hip 
condition secondary to service-connected above-the-knee 
amputation of the right leg.  

3.  Entitlement to service connection for a left leg 
condition secondary to service-connected above-the-knee 
amputation of the right leg.  

4.  Entitlement to service connection for a left ankle 
condition secondary to service-connected above-the-knee 
amputation of the right leg.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1963.  

The appeal arises from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying service connection for low 
back, left hip, left leg, and left ankle conditions, 
including as secondary to above-the-knee amputation of the 
right leg.
 
The Board notes that in a June 1997 claim for service 
connection for a heart condition secondary to his service-
connected above-the-knee amputation of the right leg, the 
veteran also claimed entitlement to increased compensation 
for his above-the-knee amputation of the right leg.  The 
veteran alleged increased disability associated with the 
above-the-knee amputation of the right leg at his Travel 
Board personal hearing in April 1999.  Accordingly, the 
request for an increased rating for above-the-knee amputation 
of the right leg, currently rated 60 percent disabling, is 
referred to the RO for appropriate action.  

The claims for service connection for left leg and left ankle 
conditions are the subject of remand, below.


FINDINGS OF FACT

1.  The veteran has submitted competent (medical) evidence 
plausibly linking his low back condition found after service 
to incurrence in service or to a service-connected condition.  

2.  The veteran has submitted competent (medical) evidence 
plausibly linking his left hip condition found after service 
to incurrence in service or to a service-connected condition.  

3.  The veteran has submitted competent (medical) evidence 
plausibly linking his left leg condition found after service 
to incurrence in service or to a service-connected condition.  

4. The veteran has submitted competent (medical) evidence 
plausibly linking his left ankle condition found after 
service to incurrence in service or to a service-connected 
condition.  


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a low back condition.  38 
U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a left hip condition.  38 
U.S.C.A. § 5107(a) (West 1991). 

3.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a left leg condition.  38 
U.S.C.A. § 5107(a) (West 1991). 

4.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a left ankle condition.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from August 1960 to May 
1963.  

As a preliminary matter, the Board notes that in an October 
1997 telephone conversation with the veteran's 
representative, it was clarified that the veteran only 
requested a Travel Board personal hearing, and not an RO 
personal hearing.  A Travel Board hearing was afforded the 
veteran in April 1999.  The veteran submitted additional 
evidence at that Travel Board hearing, and signed a written 
waiver of RO consideration of his case prior to Board 
determination in light of the newly submitted evidence.  
Accordingly, no additional due process requirements are 
implicated as related to these issues of entitlement to a 
personal hearing and entitlement to RO consideration of 
additional evidence prior to Board adjudication.  See 
38 C.F.R. § 20.700 (1998); Bernard v. Brown, 4 Vet.App. 384 
(1993).

Factual Background

Service medical records show injuries in service related to 
an automobile accident while on leave on March 22, 1962, 
including compound, open fracture of the right femur at the 
knee with nerve involvement, other injuries to the right leg 
and foot, multiple lacerations of the legs and face, 
concussion of the brain, simple fracture of the left 7th and 
8th ribs, traumatic pneumothorax, and simple fracture of the 
right fifth metatarsal.  Involvement of the low back or left 
hip, and further involvement of the left lower extremity was 
not shown.  Thereafter, following incurrence of osteomyelitis 
in the right lower extremity, right leg amputation was 
performed with approximately eight inches remaining of the 
right femur.  

Service medical records, including the veteran's Medical 
Board evaluation in April 1963, are negative for any 
condition of the low back.  

The veteran was treated once in service on an outpatient 
basis in September 1960 after reportedly falling hard on the 
left hip while playing ball, with complaints of slight pain 
just below the iliac crest.  However, the inservice examiner 
noted that there was no bone tenderness.  The examiner 
assessed only a bruise.  Service medical records, including 
the veteran's Medical Board evaluation in April 1963, contain 
no further complaints, findings, or diagnoses referable to 
the left hip.

A poor gait pattern was noted upon post-accident treatment in 
March 1963, but no evidence was found of permanent central 
nervous system damage. 

At a May 1964 VA examination for compensation purposes, the 
veteran's history of a compound fracture of the right femur 
in service with subsequent osteomyelitis and ultimate above-
knee amputation was noted.  The veteran reported that his 
suction-socket prosthesis was giving him no trouble.  He did 
not complain of any pain in the stump, and examination of the 
stump showed it to be in good condition.  However, he was 
noted not to walk too well.  There was active function in the 
right hip joint with good position in general and mild 
flexion contracture of approximately 25 to 30 degrees.  There 
were no assessments referable to the left lower extremity.

In August 1973 the veteran was treated for complaints, in 
pertinent part, of intermittent pain in the left hip and left 
knee for the prior six months.  The examiner noted that the 
veteran had to use his left leg a lot because of his 
amputated right leg.  The treatment was primarily for 
complaints of right shoulder pain, and accordingly the 
examiner only assigned a diagnosis to that condition.  

In 1976 the veteran was treated at Magan Medical Clinic for 
complaints of low back pain, with reported similar symptoms 
in the past.  A three-day treatment of heat and Valium was 
prescribed, and though the veteran was to return to the 
clinic if the condition did not improve, there is no record 
in the claims file of the condition having recurred.  

The record of an undated Magan Medical Clinic examination 
(probably some time between March 1978 and December 1985) 
reflects that the veteran received an orthopedic examination 
of the back.  The veteran was noted to be six feet and one 
inch tall, with a right above-the-knee prosthesis.  The 
examiner noted increased lumbar lordosis.  X-rays of the low 
back region were taken showing spurring at L3/L4 and L5, with 
some narrowing at L3/L4.  The examiner assessed degenerative 
joint disease of the left hip versus possible residual of 
trauma, symptomatic, with eventual need for a total hip 
replacement.  Treatment records from that facility thereafter 
through January 1987 showed ongoing treatment with Feldene, 
with noted pain in the left hip with crepitation, as well as 
left knee and low back difficulties. 

In a June 1987 VA orthopedic examination for compensation 
purposes, the veteran's history was noted, in pertinent part, 
of an auto accident in service in 1961 with multiple 
fractures, ultimately resulting in amputation of the right 
leg above the knee.  The veteran's work was noted to be 
essentially sedentary.  The veteran reported that he had been 
informed by his physician that he would need a left hip 
replacement.  The veteran was noted to be fairly obese at 275 
pounds, to have no stump problem, and to have good muscle 
strength in the left lower extremity at 5/5 both proximally 
and distally.  Also in the left lower extremity, pulses were 
2+ in the posterior tibialis and 1+ in the ankle, and skin 
condition was good.  The veteran had a suction socket 
prosthesis for the right lower extremity, and right hip range 
of motion was within normal limits.  However range of motion 
of the left hip was severely limited in external rotation and 
with almost no internal rotation.  There was straight leg 
raising on the left to 90 degrees.  There was no spine 
tenderness or paraspinal spasm.  Assessments included, in 
pertinent part, right lower extremity above-knee amputation, 
degenerative joint disease of the right hip, severe 
degenerative joint disease of the left hip with changes like 
vascular necrosis of the femoral head and somewhat lateral 
displacement, mild lumbosacral spine degenerative joint 
disease, cane and prosthesis ambulation, and obesity.  

July 1987 VA X-rays supported these assessments, with the 
exception of findings of osteoporosis of the right hip based 
on limited use, with no findings of other degenerative 
changes in the right hip.  Further, lumbosacral X-rays showed 
flattening of the lumbar curvature; moderate spurring of 
lumbar bodies with moderate degenerative spondylosis; and 
narrowing of discs between L3 and L4, and L4 and L5, 
indicating chronic degenerative disc disease.

At a December 1996 VA examination for compensation purposes, 
the veteran complained of an "opening" in the ankle of the 
anterior left leg.  However, there was good circulation in 
the left leg, with good pulses from the groin to the foot.  
The examiner found the left leg to be very functional.  The 
examiner assessed no motion of the right leg with mid-thigh 
prosthesis, and minimal motion of the left leg.  

At another December 1996 VA neurological examination for 
compensation purposes, the examiner noted the veteran's 
history of inservice motor vehicle accident.  Current 
problems were noted to include severe arthritis of the left 
hip and weakness of the left leg.  Objectively, in pertinent 
part, there was arthritis of the left hip and weakness of the 
left thigh for flexion, but the rest of the left leg was 
found to be strong.  The examiner also found severe low back 
lordosis, brisk reflexes, and no Babinski's sign.  The 
examiner assessed that there was no neurological condition.  
However, the examiner found that the left leg was weak and 
very edematous with left foot ulcer.  The examiner diagnosed 
disuse atrophy and weakness of the left thigh flexors; severe 
edema of the left leg; and severe low back pain when sitting 
possibly secondary to low back pain (sic) secondary to disc 
disease.  The examiner also assessed a severe gait problem.  

At a further December 1996 VA examination for compensation 
purposes, the examiner noted the veteran's history of 
amputation, and complaints, in pertinent part, of recent 
increased pain with his left hip, back, and ankle.  
Objectively, the veteran could not ambulate more than 50 
yards or sit for more than five minutes.  Strength was at 
most 3/5 in the left leg, and perhaps 4/5 in the left foot.  
There was loss of sensation in the L4/L5 dermatome.  There 
was also no adductive strength in the left leg and severely 
diminished range of motion in the left hip.  X-rays showed 
arthritis of the hips bilaterally.  The examiner observed 
that despite good circulation in the left leg there was 
minimal movement in that leg.  An opening in the anterior 
portion of the left ankle was also observed.  The examiner 
noted that the veteran's back, left hip, and left ankle 
conditions were "presumably due to the prior amputation." 

At a February 1997 VA examination for compensation purposes, 
for noted difficulties with above-the-knee amputation of the 
right leg, neck and back ache, arm and leg pain, and left hip 
arthrosis, the veteran's history of an inservice automobile 
accident with resulting injuries was noted.  Objectively, in 
pertinent part, there was evidence of muscle spasm in the low 
back and tenderness at L2, L3, L4, and L5.  Lumbar range of 
motion was to 70 degrees forward flexion, 20 degrees backward 
extension, 30 degrees lateral flexion bilaterally, and 40 
degrees lateral rotation bilaterally.  X-rays showed minor 
sclerotic curve to the right of approximately 30 degrees, and 
discogenic disease at L1/L2, L3/L4, and L4/L5.  Left hip 
range of motion was limited to 10 degrees abduction, 15 
degrees adduction, 60 degrees flexion, and zero degrees 
extension.  X-rays showed advanced arthrosis with destruction 
of the hip joint.  The examiner diagnosed, in pertinent part, 
multiple lumbar discogenic disease with lumbar scoliosis, and 
advanced arthrosis of the left hip.  

Upon February 1997 VA X-ray examination, in pertinent part, 
of the left hip and low back, the examiner assessed severe 
degenerative arthritis of the hip joint with cephalad 
migration of the flattened left femoral head; diffuse 
degenerative disc disease of the lumbar spine, particularly 
at L2-L3 and L3-L4; and mild scoliosis of the lumbar spine.  

The Board notes that in a July 1997 rating decision the RO 
granted service connection for a coronary artery bypass graft 
and an abdominal aortic aneurysm repair as secondary to 
service-connected amputation of the right leg above the knee.  
The RO has yet to adjudicate this new claim for service 
connection for left leg and ankle conditions secondary to 
coronary artery bypass graft and abdominal aortic aneurysm 
repair.

At a Kay Medical Group examination in August 1998, the 
veteran reported that his activities of daily living were 
limited due to his artery condition, pain in the groin, chest 
pain, shortness of breath, and his prosthesis on the right 
lower extremity.  He informed that he worked assembling small 
motors for guidance systems, and had performed that work, 
which was mostly sedentary, for the prior 35 years.  

In an April 1999 letter, John Huh, M.D., informed that he 
veteran had been under his care since 1992.   Noted 
conditions included severe left hip arthritis, degenerative 
joint disease of the back, an ankle condition, a right leg 
amputation in 1961, an abdominal aortic aneurysm repair in 
1996, and an umbilical hernia repair.  The physician assessed 
that the veteran was permanently disabled due to his 
significant limitations in ambulation and other physical 
activities.  

At an April 1999 Travel Board personal hearing,  the veteran 
informed that issues on appeal were entitlement to service 
connection for low back, left hip, left leg, and left ankle 
disorders, all as secondary to a service-connected right 
thigh amputation.  At the hearing, the veteran testified that 
the arthritis of the left hip had been present for several 
years, and that thereafter his left ankle began swelling.  He 
testified that the left hip problem probably began around 
1972 or 1975, with a "gravel like" sound upon movement.  He 
testified that physicians had only found poor circulation in 
the left leg and ankle.  He explained that the leg swelled 
continually, and that he had numbness in the leg.    He 
testified that that he had been treated by a private doctor, 
but then sought VA care for his arthritis, having an 
examination for compensation purposes in approximately 1997, 
whereupon a cardiovascular condition was discovered.  He 
testified that he had never walked normally on his artificial 
leg.  He alleged that he developed back problems as a result 
of the uneven gait with the prosthesis.  However, he 
testified that there was probably no medical record wherein a 
physician had found a causal link between his right leg 
amputation and his back and left lower extremity conditions.  
He testified that he was never satisfied with the prostheses 
he obtained for his amputated right leg, so that he 
frequently hopped rather than walking on the prosthesis.  

He testified that he worked for 35 years for a company that 
produced motors small enough to be held in a one hand.  He 
testified that he worked for the company in assembly, in a 
machine shop, in management, and in quality control and 
inspection.  Of these, working in the machine shop required 
standing.  He testified that he could no longer walk around 
to the degree required for quality control and inspection, so 
he had returned to assembly work.  He testified that he 
currently used a wheelchair when the need to go distances 
greater than 25 to 50 yards was required, because his current 
hip, back, and heart conditions would not permit walking that 
far.  He testified that he used a cane and also frequently 
the assistance of his wife when walking.   He added that his 
condition had progressively grown worse.  He testified that 
his physical deterioration was also affecting his social 
functioning.  He explained that he no longer socialized, was 
frequently difficult with his wife, and was no longer 
comfortable even when sitting.  He also testified, in effect, 
that currently he could no longer work more than 
approximately three days per week due to his conditions.  

Also at the April 1999 Travel Board personal hearing, the 
veteran testified that he suffered from left leg and ankle 
conditions manifested by swelling and numbness.   He added 
that swelling had been medically identified in the leg and 
ankle.  

Analysis

The veteran contends, in effect, that he incurred low back, 
left hip, left leg, and left ankle conditions secondary to 
his service-connected above-the-knee amputation of the right 
leg.  He also contends that his left leg and left ankle 
conditions may be due to his service-connected heart 
condition.  

Service connection is warranted where the evidence shows that 
a chronic disability has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).

In the alternative, for direct service connection, with a 
chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This regulation does not mean that any manifestation of joint 
pain, any cough, or any urinary finding of casts in service 
will permit service connection for arthritis, pulmonary 
disease, or nephritis first shown as a clear-cut entity at 
some later date.  For the showing of chronic disease in 
service, a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic," is required.  Continuity of symptomatology is  
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic, 
or where the diagnosis of chronicity may be  legitimately 
questioned.  38 C.F.R. § 3.303 (1998). 

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611(1992).   If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

In this case, the veteran has submitted recent evidence, 
including VA examination evidence, of both low back and left 
hip conditions.  Medically diagnosed low back conditions 
include degenerative disc disease at multiple levels and 
lumbar scoliosis.  Medically diagnosed left hip conditions 
include osteoporosis, degenerative joint disease, and 
advanced arthrosis of the left hip with flattening of the 
left femoral head.  A December 1996 VA examiner found minimal 
movement in the left leg, with the left leg weak and very 
edematous with left foot ulcer.  Another December 1996 VA 
examiner noted a left ankle condition and an opening in the 
anterior left ankle.  Hence there are plausibly also current 
conditions of the left leg and left ankle, as supported by 
medical evidence. 

The veteran underwent right leg amputation in service as a 
result of inservice complications of injury to that leg.  
Following that amputation, he developed a poor gait pattern, 
as was noted in service in March 1963, and again post service 
including in a VA examinations in May 1964 and December 1996.  
The May 1964 VA examiner also noted a mild associated flexion 
contracture of the right hip.  A different December 1996 VA 
examiner noted that the veteran's back, left hip, and left 
ankle conditions were "presumably due to the prior 
amputation." 

In light of this cognizable medical evidence presented of 
current back, left hip, left leg, and left ankle conditions; 
of a poor gait pattern dating from service following the 
veteran's left leg amputation, and of a plausible link 
between the veteran's right leg amputation and his back, left 
hip, and left ankle conditions, the Board finds that all of 
the veteran's appealed claims are plausible, in that they are 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy.  
The burdens of a well grounded claim under Caluza and Tidwell 
are also met.


ORDER

1.  The claim for service connection for a low back condition 
is well grounded.
 
2.  The claim for service connection for a left hip condition 
is well grounded. 

3.  The claim for service connection for a left leg condition 
is well grounded. 

4.  The claim for service connection for a left ankle 
condition is well grounded. 


REMAND

As noted above, the veteran contends that his low back, left 
hip, left leg, and left ankle conditions should be service 
connected.  He claims that the low back and left hip 
conditions are related to his service-connected right leg 
amputation, and his left leg and left ankle conditions are 
related to his right leg amputation or his recently service-
connected heart condition, including coronary artery bypass 
graft and abdominal aortic aneurysm repair.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
clarified that service connection may not only be granted for 
a disorder found to be proximately due or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, a basis exists upon 
which to predicate a grant of entitlement to service 
connection on a secondary basis.  Thus, pursuant to 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.310(a) (1998), 
when aggravation of a veteran's nonservice-connected disorder 
is proximately due to or the result of a service-connected 
disability, the veteran will be compensated for the degree of 
disability due to aggravation by the service-connected 
disability over and above the degree of disability existing 
prior to the aggravation. 38 C.F.R. § 3.322 (1998).  Hence 
the veteran may also be service connected for his back, left 
hip, left leg, and left ankle conditions on the basis of 
aggravation of those conditions by his service-connected 
right leg amputation or his service-connected heart 
condition.  

Accordingly, a remand is in order to afford the veteran a VA 
examination, including to ascertain whether his claimed 
disabilities are secondary to his right leg amputation or his 
heart condition, or if any are aggravated by those service-
connected disabilities.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for above-the-knee 
amputation of the right leg, a heart 
condition including coronary artery 
bypass graft and abdominal aortic 
aneurysm repair, and conditions of the 
back, left hip, left leg, and left ankle, 
subsequent to April 1997.  He should be 
requested to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of claimed back, left hip, left 
leg, and left ankle conditions.  The 
examiner should review the entire case 
file, with particular attention to the 
history of these claimed disabilities and 
to his service-connected right leg 
amputation and heart condition, including 
coronary artery bypass graft and 
abdominal aortic aneurysm repair.  The 
examiner should specifically address the 
following questions for each of the 
claimed disabilities - back condition, 
left hip condition, left leg condition, 
and left ankle condition:

a.  Whether it is at least as 
likely as not that each 
disability was proximately due 
to or the result of the 
veteran's right leg 
amputation;

b.  Whether it is at least as 
likely as not that each 
disorder was proximately due 
to or the result of the 
veteran's heart condition; 

c. Whether it is at least as 
likely as not that each 
disability was permanently 
increased in severity by the 
veteran's right leg amputation 
and, if so, to what degree; 

d.  Whether it is at least as 
likely as not that each 
disorder was permanently 
increased in severity by the 
veteran's recently service-
connected heart disability 
and, if so, to what degree.

e.  With respect to all of the 
above questions, the examiner 
should also address the 
veteran's poor gait pattern - 
first noted in service 
subsequent to the right leg 
amputation - and whether the 
poor gait pattern, if incurred 
in service or as a result of 
the amputation, at least as 
likely as not caused any of 
the claimed conditions; 


All necessary tests, including x-rays, 
should be performed.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review in 
connection with the examination.  It 
would be helpful if the examiner provided 
rationale to support his or her 
conclusions.

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
back, left hip, left leg, and left ankle 
conditions, including secondary to his 
service-connected right leg amputation 
and heart condition, including on the 
basis of secondary aggravation pursuant 
to Allen.  If any determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to procure clarifying data and to comply with a 
precedent decision of the Court.  On remand the appellant is 
free to submit additional evidence and argument on the 
questions at issue to the Board.  Quarles v. Derwinski, 
3 Vet. App. 129 (1992)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals


 

